Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-31 are allowed.

Drawings
The drawings were received on 2/11/2021.  These drawings are accepted.

In view of the amendments to the drawings and the specification, the previous objections to the drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejection of claim 30 under 35 USC 112(b) is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 12-13 of the remarks, filed 2/11/2021, with respect to the rejections of independent claims 1, 15, and 27 under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1-2, 4-9, 13-18, 21-24, 26-27, and 29-31 under 35 USC 102 and the rejections of claims 3, 14, and 25-26 under 35 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1-31 are allowed.
Claims 10, 11, 19, and 28 were previously deemed to contain allowable subject matter. The claims have been rewritten in independent form. Therefore, claims 10, 11, 19, and 28 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an imaging system comprising a focusing laser for projecting a pair of spots on a next sample location of the plurality of sample locations while the first light source is illuminating the current sample location, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 15 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of focus tracking, comprising generating a pair of spots using a second light source to project on a next sample location while the first light source is illuminating the current sample location, as generally set forth in claim 15, the device including the totality of the particular limitations recited in claim 15.
Claim 27 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of focus tracking, comprising generating a pair of spots using a second light source to project on a next sample location while the first light source is illuminating the current sample location, as generally set 
Claims 2-9, 12-14, 16-18, 20-26, and 29-31 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.W.B/             Examiner, Art Unit 2872 

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872